DETAILED ACTION
1.	The present application 16/601,718, filed on 10/15/2019 is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings received on 10/15/2019 are accepted by the Examiner.
Review under 35 USC § 101
3.	Claims 1-20 are directed an apparatus and a method have been reviewed.  Claims 1-15 appeared to be in one of the statutory categories [e.g. a machine], the machine is a data management system comprising circuitry communicatively coupled to a distributed ledger that stores document information for a plurality of users and a group of smart contracts that controls access to the stored document information.  The circuitry is configured to generate an electronic document based on extracted user-specific information and the extracted template information.  In view of Applicant’s specification [0034], the circuitry includes suitable logic, circuitry, interfaces, and/or code that execute instructions stored in the memory. The circuitry may include a CPU, processor, RISC processor, CISC processor, GPU and other processors, and/or a combination thereof.   Claims 1-15 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.   Claim 16-20 appeared to be in one of the statutory categories [e.g. process], the process is a method comprising a data management system communicatively coupled to a distributed ledger that stores document information for a plurality of users and a group of smart contracts that controls access to the stored document information.  The data management system is configured to generate an electronic document based on extracted user-specific information and the extracted template information. Claims 16-20 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Therefore, claims 1-20 are qualified as eligible subject matter under 35 USC 101.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted 10/15/2019 is compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 ,12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable by Zhou et al. (US 2019/0207770 A1), hereinafter Zhou and in view of Munson et al. (US 2020/0120023 A1, effective filing date: 10/16/2018), hereinafter Munson.
Referring to claims 1 and 16, Zhou discloses a data management system (see para. [0006] and para. [0007], a contract distribution system), comprising: circuitry communicatively (See para. [0008] and para. [0009], circuitry including a memory and a processor) coupled to a distributed ledger (See para. [0006], distributed ledger/blockchain) that stores document information (See para. [0006] and para. [0007], store information including contract data ) for a plurality of users  (See para. [0038], a database stores contract data for users) and a group of smart contracts that controls access to the stored para. [0038], the contract generator of the contract distribution system provides access [e.g. read or review] permission for the users), wherein the circuitry is configured to:
 receive a user request for an electronic document, the user request comprising a user identifier (ID) (See para. [0023] and para. [0044], the contract generator receives digital contract data from a user of the electronic device and queries the database determine whether a contract associated with the digital contract data exists in the database, the request is used to obtain document/ content with respect to the received digital contract data, the user has a user ID code, the user ID code is used to verify whether the user of the electronic device has the permission to access the digital contract data);
 identify a [type] associated with the received user request (See para. [0023], identify a contract type with the received digital contract data in the request); 
select, from the group of smart contracts, at least one smart contract […] (See para. [0023] and para. [0036], select contract type for the received digital contract data and uses the obtained contract type to find a match among the contract types within the digital contract templates pre-stored in the database);
extract, from the stored document information, user-specific information for the electronic document based on the user ID and the selected at least one smart contract (See para. [0023], para. [0026] and para. [0044], the contract generator extracts full name , ID card number and other user personal data from the digital contract data based on the user who submitted the request and the matched contract type existed in the database, note para. [0044], the user is associated with a user ID code); 
 determined content […]  and the selected at least one smart contract (See para. [0026], if the user has permission for viewing or accessing the digital contract data, the validation server combines the partial contract data that only have partial necessary contract information corresponding to the selected contract type of the digital content template with respect the request); and generate the electronic document based on the extracted user-specific information and the extracted template information (See para. [0026], generate a complete contract content based on the validated user, the complete contract information of a specific contract only have necessary contract information of the specific contract, the complete contract information of the specific contract including the user personal and/or important data can only be seen/accessed to those who has the access permission associated with the specific contract). 
Zhou does not explicitly disclose identify a domain associated with the received user request and determine a content ID associated with template information.
However, Munson discloses identify a domain associated with the received user request (See para. [0019] and [0070] and Figure 10, identifying a domain with respect to the requested content object parts, the requested object parts could be stored in different domains) and determine a content ID associated with template information for the electronic document (See para. [0174], the content is associated with a template type, also see para. [0198], the content is associated with a transaction ID and a content ID when createcontent() is called on the corresponding library contract). 
Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the features of Munson in the 
As to claim 2, Zhou discloses wherein the circuitry is further configured to authenticate the received user request based on the user ID associated with the received user request (See para. [0044] and [0049], authorize users “A”, “B” and “C” to access the requested contract CT and user “D” is not allowed to access the contract CT, each user has ID Code associated with the user electronic device).
Zhou does not explicitly disclose the received user request is based on the user id and the identified domain.
However, Munson discloses the received user request based on the user ID and the identified domain (See para. [0082] and para. [0190], each content node user has a blockchain account, each user node has node ID serves as identification and a direct map to a set of values to be located in the network, also see para. [0017] and para. [0019], the user node is acquiring content object from a second fabric node in a second domain outside of the first domain in response to a request for the content object part).
Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the features of Munson in the Zhou system. Skilled artisan would have been motivated to modify the user request of the Zhou system to identify a domain associated with the received user request taught by Munson in 
As to claim 3, Zhou discloses verify an identity of a user of the plurality of users associated with the received user request; determine a set of user permissions associated with the received user request (See para. [0041] and para. [0044], determining whether the electronic device has the permission to read the digital contract based on the permission setting associated with the digital contract data, the electronic device is associated with a user id code); and authenticate the received user request based on the verification of the identity and the determined set of user permissions (See para. [0044] and [0049], authorize users “A”, “B” and “C” to access and verify  the requested contract CT and user “D” is not allowed to access the contract CT).
As to claim 4, Zhou discloses wherein the circuitry is further configured to: identify the [type] associated with the received user request based on the analysis of the received user request (See para. [0023], identify a contract type with the received digital contract data in the request); and the user ID (See para. [0023] and para. [0044] ,the request is used to obtain document/ content with respect to the received digital contract data, the user has a user ID code, the user ID code is used to verify whether the user of the electronic device has the permission to access the digital contract data); retrieve, from the distributed ledger […]; and select the at least one smart contract based on the retrieved […]specific information of the identified [type] (See para. [0023] and para. [0036], select contract type for the received digital contract data and uses the obtained contract type to find a match among the contract types within the digital contract templates pre-stored in the database ) and a determination that the received user request is authenticated (See para. [0041] and para. [0044], determining the electronic device has the permission to read the digital contract based on the permission setting associated with the digital contract data, the electronic device is associated with a user id code). 
Zhou does not explicitly disclose analyzing by a machine learning model the received user request and identify the domain associated with the received user request based on the analysis of the received user request and the user ID.
Munson discloses analyze, by a machine learning model (See para. [0071], using machine learning ML methods to select best paths among nodes in the content fabric), the received user request (See para. [0017], para. [0019] and Figures 8 and 10, acquiring a content object part from other fabric nodes in response to a user node request); identify the domain associated with the received user request based on the analysis of the received user request and the user ID (See para. [0082] and para. [0190], each content [user] node has a blockchain account, each user node has node ID serves as identification and a direct map to a set of values to be located in the network, also see para. [0017] and para. [0019], the user node is acquiring content object from a second fabric node in a second domain outside of the first domain in response to a request for the content object part); retrieve, from the distributed ledger, domain-specific information for the identified domain (See para. [0124] retrieve the requested content object part at best match node in a second domain ).
Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the features of Munson in the Zhou system. Skilled artisan would have been motivated to modify the user request of the Zhou system to identify a domain associated with the received user request taught by Munson in order to facilitate distribution of content object parts as well as finding the content object parts inside a domain and, in some instances, outside of a domain in near real time (See Munson, para [0070]). In addition, both of the references (Zhou and Munson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as smart contract in a blockchain ledger.  This close relation between both of the references highly suggests an expectation of success.
	As to claim 5, Zhou wherein the circuitry is further configured to: input a query for the content […] to the distributed ledger; receive a response to the input query from the distributed ledger (See para. [0009] and para [0023] and claim 5, receiving an accessing query from an electronic device for retrieving the digital contract information corresponding to digital contract data from the distributed ledger via the network); and determine the content […] for the template information based on the received response to the input query (See para. [0026], the validation server obtains and combines the partial contract data that only have partial necessary contract information corresponding to the selected contract type of the digital content template based on the request).
	Zhou does not explicitly disclose the content has content ID.
However, Munson discloses the content has content ID (See para. [0174], the content is associated with a template type, also see para. [0198], the content is associated with a transaction ID and a content ID when createcontent() is called on the corresponding library contract). 
Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the features of Munson in the Zhou system. Skilled artisan would have been motivated to identify a domain associated with the received user request and determine a content ID associated with template information, taught by Munson in order to facilitate distribution of content object parts as well as finding the content object parts inside a domain and, in some instances, outside of a domain in near real time (See Munson, para [0070]). In addition, both of the references (Zhou and Munson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as smart contract in a blockchain ledger.  This close relation between both of the references highly suggests an expectation of success.
	As to claims 6 and 17, Zhou discloses  wherein the circuitry is further configured to: input the user ID to the at least one smart contract;  determine, from the distributed ledger, a user-data block associated with the identified domain based on a response of the at least one smart contract, wherein the user-data block is one of a plurality of blocks of the stored document information on the distributed ledger; and extract the user-specific information from the determined user-data block on the distributed ledger (See para [0053] and Figures 5, 7, the validation server determines user  “C” is an insurance company which has permission to verify a complete contract content, the validation serer combines partial content of the digital contract data DCT included in the contract information and other content [e.g. user personal data or user-data] corresponding thereto in the database together with the respective digital contract template to generate a complete content of the digital contract data, the complete content of the digital contract must has user “C”, the insurance company data). 
	As to claims 7 and 18, Zhou discloses the digital contract information includes user-specific information, the content and a hash for the electronic document (See para. [0053] and Figure 7, the request for retrieving digital contact information corresponding to the blockchain [user block] through the validation server includes hash value, the digital signatures and the validation URL, the validations server retrieves digital contract information corresponding to the digital contract data DCT from the blockchain and performs a validation process to verify whether the hash value and the digital signatures are correct, after the validations server determines the user “C” has permission to access the digital contract data DCT, the validation server combines the partial content of the digital contract data DCT included in the contract information and other content ,e.g. the user personal data corresponding thereto in the database together with the respective digital contract template to generate a complete content of the digital contract data DCT and sends back the digital contract data DCT with complete content to the user “C”, the insurance company to show the whole contract content for validation and reviewing).
Zhou does not explicitly disclose the content has a content ID.
However, Munson discloses a content ID associated with template information for the electronic document (See para. [0174], the content is associated with a template type, also see para. [0198], the content is associated with a transaction ID and a content ID when createcontent() is called on the corresponding library contract). 
Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the features of Munson in the Zhou system. Skilled artisan would have been motivated to identify a domain associated with the received user request and determine a content ID associated with template information, taught by Munson in order to facilitate distribution of content object parts as well as finding the content object parts inside a domain and, in some instances, outside of a domain in near real time (See Munson, para [0070]). In addition, both of the references (Zhou and Munson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as smart contract in a blockchain ledger.  This close relation between both of the references highly suggests an expectation of success.
	As to claims 8 and 19, Zhou discloses wherein the circuitry is further configured to sign the generated electronic document digitally with the hash stored in the user-data block (See para. [0033], para. [0051], [0053] and Figures 6, 7, the distributed ledger provides storing, validation, access control of contract data, the validation link provided by the validation server for each contract information of digital contract data stored in the distributed ledger, those who with permission for verifying or accessing a specific contract data will be provided will the digital contract data with complete content for subsequent validation; upon receiving the validation URL from the validation server, the contract generator take the partial contract information out of the digital contract data DCT and calculates a hash value of the partial content data and the validation URI received, sign the hash value with one or more electronic signatures corresponding to the digital contract data DCT and adds the partial contract data along with the validation URI, the hash value and the signatures to generate digital contract information to be stored and writes the digital contract information to be stored to the distributed ledger [e.g. blockchain] for storage). 
As to claims 10 and 20, Zhou discloses wherein the circuitry is further configured to: input the content to the at least one smart contract; determine, from the distributed ledger, a template-data block associated with the identified [type] based on a response of the at least one smart contract, wherein the template-data block is one of a plurality of blocks of the stored document information on the distributed ledger; and extract the template information from the determined template-data block (See para. [0023], para. [0036] and para. [0044],select contract type for the received digital contract data and uses the obtained contract type to find a match among the contract types within the digital contract templates pre-stored in the database, note para [0045], extract contract data based on the digital contract template associated with the digital contract from the database). 
Zhou does not explicitly disclose identify a domain associated with the received user request and determine a content ID associated with template information.
However, Munson discloses identify a domain associated with the received user request (See para. [0019] and [0070] and Figure 10, identifying a domain with respect to the requested content object parts, the requested object parts could be stored in different domains) and determine a content ID associated with template information for the electronic document (See para. [0174], the content is associated with a template type, also see para. [0198], the content is associated with a transaction ID and a content ID when createcontent() is called on the corresponding library contract). 
Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the features of Munson in the Zhou system. Skilled artisan would have been motivated to identify a domain associated with the received user request and determine a content ID associated with template information, taught by Munson in order to facilitate distribution of content object parts as well as finding the content object parts inside a domain and, in some instances, outside of a domain in near real time (See Munson, para [0070]). In addition, both of the references (Zhou and Munson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as smart contract in a blockchain ledger.  This close relation between both of the references highly suggests an expectation of success.
As to claim 12, Zhou discloses wherein the distributed ledger stores a plurality of blocks that comprises a set of template-data blocks and a set of user-data blocks, wherein the set of template-data blocks corresponds to a set of templates of the electronic document for one or more domains, the set of user-data blocks comprises personal data of the plurality of users for the one or more domains (See para. [0026], the validation server obtains and combines the partial contract data that only have partial necessary contract information corresponding to the selected contract type of the digital content template based on the request, and the extracted user-specific information and the extracted template information belongs to one of the set of templates of the electronic document for the identified domain of the one or more domains (See para [0053] and Figures 5, 7, the validation server determines user  “C” is an insurance company which has permission to verify a complete contract content, the validation serer combines partial content of the digital contract data DCT included in the contract information and other content [e.g. user personal data or user-data] corresponding thereto in the database together with the respective digital contract template to generate a complete content of the digital contract data, the complete content of the digital contract must has user “C”, the insurance company data). 
As to claim 15, Zhou discloses transmit the generated electronic document as a readable file to a client of a user device (See para. [0053] and Figure 7, the validation server sends the digital contract data DCT with complete content to the user “C” to show the whole contract content for validation and review).
6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable by Zhou (US 2019/0207770 A1) in view of Munson (US 2020/0120023 A1, effective filing date: 10/16/2018), and further in view of Jarvis et al. (US 2019/0096021 A1), hereinafter Jarvis.
As to claim 9, Zhou discloses the circuitry is further configured to: [..] verify the electronic document signed with the hash stored in the user-data block; wherein the electronic document is validated on the user device based on a comparison of the […]hash associated with the electronic document (See para. [0053] and Figure 7, the digital contract information includes the hash value, the digital signature and the validation URI, which can be validated when it is sent to the validation server. The validation server retrieves digital contract information corresponding to the digital contract data DCT from the Hyperledger Fabric blockchain (step S702) and performs a validation process to verify whether the hash value and the digital signatures are correct. In this embodiment, the hash value and the digital  are signatures determined to be correct, and the validation server 120 verifies that the hash value and the digital signatures are correct (step S704) and then obtains the validation URI from the retrieved digital contract information (step S706) to confirm whether the user (the party C) has a permission to verify this digital contract data DCT through the permission setting associated with this digital contract data DCT in the database based on the validation URI).
Zhou in view of Munson does not explicitly disclose display an option on a client of a user device to verify the electronic document signed with the hash stored in the user-data block; receive a user input for the selection of the displayed option; and output the hash stored in the user-data block on the client, wherein the electronic document is validated on the user device based on a comparison of the output hash with the hash associated with the electronic document. 
Jarvis discloses display an option on a client of a user device to verify the electronic document signed with the hash stored in the user-data block (See para. [0059] and para. [0060], the system seeks client to verify the document which signed by the user); receive a user input for the selection of the displayed option; and output the hash stored in the user-data block on the client (See para [0059], the user submits  actual certification, the system outputs hash of the certification(s) and validates that the hash exists in the distributed ledger) , wherein the electronic document is validated on the user device based on a comparison of the output hash with the hash associated with the electronic document (See para. [0060], the system generates hash of that records, the certification(s) and accesses the hash from the distributed ledger and the system retrieves the signature for the entity that signed that hash, the system determines whether the stored signature can be trust and verify the document was signed by the same user ).
Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the features of Jarvis in the Zhou system. Skilled artisan would have been motivated to validate the electronic document on the user device, taught by Jarvis in order to securely manage data transmissions and verifications of data without actually having the wallet direct access the distributed ledger (See Jarvis, para [0024]). In addition, all of the references (Jarvis, Zhou and Munson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as  blockchain ledger.  This close relation between both of the references highly suggests an expectation of success.
7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable by Zhou (US 2019/0207770 A1) in view of Munson (US 2020/0120023 A1, effective filing date: 10/16/2018), and further in view of Patel (US 2019/0172282 A1).
As to claim 11, Zhou discloses the distributed ledger stores the template information (See para. [0007], digital contract template), the content (See para. [0007], digital contract data already exists in the database). 
Zhou does not explicitly disclose the content ID, domain information, sub-domain information and a hash of the template data block.
However, Munson discloses a content ID associated with template information for the electronic document (See para. [0174], the content is associated with a template type, also see para. [0198], the content is associated with a transaction ID and a content ID when createcontent() is called on the corresponding library contract); domain information, sub-domain information  (See para. [0118], the content is associated with different domain nodes in the network, locating the content with a particular domain).
Zhou in view of Munson does not explicitly disclose a hash of the template data block.
However Patel discloses a hash of the template data block (See para. [0031], the chaincode retrieves a hash and retrieves from the blockchain a hash associated with the data template created by of a previously stored feature extractor).
Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a hash for the template in the Zhou system. Skilled artisan would have been motivated to include a hash for the template in order to validate the template during a consensus process (See Patel, para [0030]). In addition, all of the references (Patel, Zhou and Munson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as smart contract in a blockchain ledger.  This close relation between both of the references highly suggests an expectation of success.
8.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Zhou (US 2019/0207770 A1) in view of Munson (US 2020/0120023 A1, effective filing date: 10/16/2018), and further in view of Sabharwal et al. (US 2019/0116036 A1), hereinafter Sabharwal.
As to claim 13, Zhou in view of Munson does not explicitly disclose a set of sub-domains, each sub-domain having a different template for the electronic document. 
However, Sabharwal discloses the identified domain comprises a set of sub-domains, each sub-domain having a different template for the electronic document (See para. [0020], a template service is associated with a set of domains, each domains has different template service, for example, a financial service domain, a media domain, a healthcare service domain, an airline service domain and the like).
Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include a set of domains and each having a different template in order to facilitate to write smart contract using other business domains (See Sabharwal, para [0003]). In addition, all of the references (Sabharwal, Zhou and Munson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as smart contract in a blockchain ledger.  This close relation between both of the references highly suggests an expectation of success.
As to claim 14, Zhou discloses determine a type associated with the template information for the electronic document based on the determined type; and extract the template information further based on the determined type (See para. [0023], para. [0036] and para. [0044],select contract type for the received digital contract data and uses the obtained contract type to find a match among the contract types within the digital contract templates pre-stored in the database, note para [0045], extract contract data based on the digital contract template associated with the digital contract from the database).
Zhou does not explicitly disclose identify a domain associated with the received user request.
 Munson discloses determine a domain from the set of domains associated with the identified domain based on the received user request; determine a domain ID associated with the template information for the electronic document based on the determined domain (See para. [0019] and [0070] and Figure 10, identifying a domain with respect to the requested content object parts, the requested object parts could be stored in different domains, note in para. [0174], the content is associated with a template type, also see para. [0198], the content is associated with a transaction ID and a content ID when createcontent() is called on the corresponding library contract). 
Sabharwal also discloses the identified domain comprises a set of sub-domains, each sub-domain having a different template for the electronic document (See para. [0020], a template service is associated with a set of domains,  the business domain has  a lot of sub-domains, each domain has a different template service, for example, a financial service domain, a media domain, a healthcare service domain, an airline service domain and the like).
Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include a set of domains and each having a different template in order to facilitate to write smart contract using other business domains (See Sabharwal, para [0003]). In addition, all of the references (Sabharwal, Zhou and Munson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as smart contract in a blockchain ledger.  This close relation between both of the references highly suggests an expectation of success.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gray (US 2018/0330343 A1) discloses a smart contract is generated based at least in part on a schema and provided information. The smart contract may be caused to be deployed on a ledger as a smart contract ledger instance. A unique address associated with the deployed smart contract ledger instance may be received. A cryptlet binding for a first contract cryptlet that is associated with the smart contract ledger instance may be generated. The cryptlet binding may be sent to the first contract cryptlet. Responsive to a state change associated with the first contract cryptlet, an update may be communicated to the smart contract ledger instance.

Haque et al. (US 2018/0205546 A1) discloses an apparatus for secure management/monitoring, recordation, transaction, exchange and/or analysis of assets of asset information via a ledger (e.g., decentralized or distributed) and applications thereof. The system and methods provide, for example, a web-based (e.g., online) and mobile platforms which enables users to securely catalogue or record assets digitally, for instance through cryptographic-enable security techniques. Through machine learning and analysis of value of net assets of a single user or across users, advanced artificial intelligence techniques can be applied to intelligently provide predictive actionable data for use in managing, leveraging and/or protecting assets, including but not limited to suggesting/recommending enhanced insurance coverage, assisting with financing, exchange/transaction of assets, assisting with legal services (e.g., tax advise, facilitating creation of trusts, wills, other legal documents, other asset protection or inheritance related matters), or leveraging assets for lending (e.g., asset-backed lending with collateral).

. Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUK TING CHOI/Primary Examiner, Art Unit 2153